Citation Nr: 0022912	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange herbicides.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and [redacted]


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

 
INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.  The veteran served on a vessel, the USS Noble, 
for almost the entire period of his active naval service; 
that naval vessel and its crew operated in part off the 
shores of the Republic of Vietnam.  Such service is deemed to 
be "service in Vietnam."  38 C.F.R. § 3.313(a) (1999).  The 
veteran died in December 1996, and his widow, the appellant 
in the instant appeal, subsequently filed a claim seeking 
service connection for the cause of her husband's death on 
the ground that his death was related to herbicide exposure.  
On her November 1997 claim, the appellant indicated that she 
was seeking only dependency and indemnity compensation 
benefits.

This appeal arises from a March 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) that denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran served on board the USS Noble during a period 
of war off the shores of the Republic of Vietnam.

2. The veteran died in December 1996 due to cardio-pulmonary 
arrest, due to aspiration pneumonia, due to the underlying 
cause of death of brain tumor.

3.  A November 1997 letter from a private physician stated 
that "[i]t may well be that [the veteran's brain] tumor was 
caused by the Agent Orange exposure and/or exacerbated by 
it."


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the appellant's claim, the Board of Veteran's 
Appeals (Board) must first consider whether the claims are 
well grounded.  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), "a person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In order for a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield, 8 Vet. App. at 388 (emphasis 
added).  If the claimant has not presented a well-grounded 
claim, then the appeal fails as to that claim, and the Board 
is under no duty under 38 U.S.C.A. § 5107(a) to assist the 
claimant any further in the development of that claim.  Epps, 
126 F.3d at ; Murphy, 1 Vet. App. at 81.  Cf. Morton v. West, 
12 Vet. App. 477 (July 14, 1999) (Department of Veterans 
Affairs (VA) cannot assist a claimant in developing a claim 
which is not well grounded). 

Determining whether a claim is well grounded requires 
consideration of the pertinent statutes and regulations.  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 
1991); see also 38 U.S.C.A. §§ 1110, 1112 (West 1991) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See Johnson v. 
Brown, 8 Vet. App. 423, 426-27 (1995); see generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. § 1110 (West 
1991).  A claimant may submit competent evidence in support 
of direct service connection under 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.303(d) (1999).  Cf. Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994) (United States Court 
of Appeals for the Federal Circuit held that list of diseases 
and disorders set forth at 38 C.F.R. § 3.311b (1993) 
(redesignated as 38 C.F.R. § 3.311 at 59 Fed. Reg. 5107 
(1994)) was not exclusive means for establishing service 
connection for claims based on radiation; claimant could seek 
to establish direct service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d)).  

Additionally, for veterans who have met the time-in-service 
requirements, 38 U.S.C.A. § 1112(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a)(1) (1999), presumptive service 
connection is available where certain disabilities have 
become manifest to a compensable degree within one year after 
a veteran's separation from active service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999); see 38 U.S.C.A. 
§ 1116(a)(2)(C) (West 1991 & Supp. 1999). 

Finally, the veteran served from January 1960 to January 
1964, with a period of service in the Republic of Vietnam.  
Such service qualifies the veteran for consideration of this 
claim under the presumptive service connection principles 
governing herbicide exposure.  A veteran who has a disease 
listed under the relevant statute or regulation is presumed 
to have been exposed to herbicides used in the Republic of 
Vietnam, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a)(6)(iii) (1999).

The veteran died in late December 1996 from complications 
arising from a glioblastoma multiforme, which is a primary 
malignant brain tumor.  According to the veteran's death 
certificate, the immediate cause of death was cardio-
pulmonary arrest that was due to (or as a consequence of) 
aspiration pneumonia, which was in turn due to (or as a 
consequence of) a brain tumor.  The appellant claims that the 
veteran was exposed to herbicides (Agent Orange) while 
serving in Vietnam and that this exposure caused the brain 
tumor that resulted in his death.

In May 1996, the veteran underwent a biopsy that determined 
that he had extensive marked gliosis involving malignant 
astrocytoma, Grade III-IV (glioblastoma) with focal 
gemistocytic differentiation.  In December 1996, he was 
admitted to a private medical facility due to his brain tumor 
and herniation.  The appellant has submitted a December 1996 
hospital summary and death summary from the hospital where 
the veteran was admitted prior to his death, as well as a 
June 1996 letter from a private physician, Dr. Richard S. 
Kyle, indicating that the veteran would be totally disabled 
as result of a brain tumor.  The appellant has submitted a 
November 1997 letter from a private physician, Dr. Richard S. 
Kyle, who wrote as follows:

[The veteran] died of complications resulting from 
a glioblastoma multiforme, a primary malignant 
brain tumor on 12/31/96.  I have been told by his 
family that he had exposure to Agent Orange in 
Vietnam.  It is my understanding that brain 
malignancies might be related to occupational 
solvent exposures such as Agent Orange.

It may well be that this tumor was caused by the 
Agent Orange exposure and/or exacerbated by it.

In a recent case, the Court reviewed its analysis of claims 
that have involved potentially speculative or equivocal 
statements from physicians submitted in support of claims.  
Mattern v. West, 12 Vet. App. 222 (1999).  Bearing in mind 
that the "use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and such 
language is not always too speculative for purposes of 
finding a claim well grounded," Lee v. Brown, 10 Vet. App. 
336, 339 (1997), the Board finds that Dr. Kyle's November 
1997 letter is sufficient to render the claim well grounded. 

Having determined that the claim is well grounded, in the 
REMAND portion of this decision, the Board will discuss the 
additional evidentiary development that is required prior to 
further disposition of this claim.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board finds that additional evidentiary development and 
readjudication is required for the following reasons.

First, the appellant has submitted evidence of 
hospitalization of the veteran prior to his death.  
Additionally, the appellant has submitted a November 1997 
letter from a private physician, Dr. Kyle, and the record 
also includes an earlier letter from that physician, thus 
indicating that the veteran was being treated by the 
physician in the time prior to his death.  In view of the 
physician's November 1997 letter opining on a relationship 
between herbicide exposure and the veteran's cause of death, 
the RO must seek to obtain copies of treatment records from 
the physician relating to the veteran.  The RO must also seek 
to obtain copies of the hospitalization treatment records.

Second, upon obtaining those records, the RO should seek an 
opinion from a physician specializing in malignancies and 
cancer from a VA medical facility regarding the etiology of 
the veteran's brain tumor and ultimate cause of death.  
Specifically, the reviewing physician should discuss whether 
the veteran's brain tumor was the result of exposure to Agent 
Orange.  The reviewing specialist should comment on Dr. 
Kyle's November 1997 letter (and any additional comments 
received from Dr. Kyle) and should discuss any relevant 
clinical data or medical treatises is support of his or her 
conclusion regarding this case.

With regard to the appellant's argument that VA has 
recognized brain tumors as being related to Agent Orange 
exposure, the Board must note that her argument is 
inaccurate.  The appellant refers to a list of diseases for 
which presumptive service connection is available.  Indeed, 
one of those diseases is malignant tumors of the brain.  
However, that disease appears under 38 U.S.C.A. § 1101(3) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.309(a) (1999) 
relating to chronic diseases, not to diseases for which 
presumptive service connection may be available due to 
herbicide exposure.  Those diseases are listed in 38 U.S.C.A. 
§ 1116(a)(2) (West 1991 & Supp. 1999) and in 38 C.F.R. 
§ 3.309(e) (1999).  Nevertheless, while her argument may be 
inartfully drafted, the gist of her argument is that the 
veteran's brain tumor that resulted in his death was caused 
by service, and that argument falls squarely within Combee v. 
Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994) (United States 
Court of Appeals for the Federal Circuit held that list of 
diseases and disorders set forth at 38 C.F.R. § 3.311b (1993) 
(redesignated as 38 C.F.R. § 3.311 at 59 Fed. Reg. 5107 
(1994)) was not exclusive means for establishing service 
connection for claims based on radiation; claimant could seek 
to establish direct service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d)).  

Furthermore, the Board notes that even if the claim were not 
well grounded, certain responsibilities under 38 U.S.C.A. 
§ 5103(a) (West 1991) may have been attendant upon VA.  In 
Robinette v. Brown, 8 Vet. App. 69, 77, 80 (1995), the Court 
held that, under certain circumstances where VA is on notice 
of the possible existence of relevant evidence, VA is 
statutorily required to notify a claimant of the need to 
submit that evidence in order to "complete" an application 
for benefits.  See 38 U.S.C.A. § 5103(a) (West 1991); see 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).  
Specifically, VA has been made aware of hospitalization 
records and the fact of treatment by a private physician who 
has opined that the veteran's death may have been related to 
in-service Agent Orange exposure.  Therefore, even if the 
veteran's claim were not well grounded, the prudent course 
would be to remand the matter to give the appellant an 
opportunity to submit the evidence that might complete her 
application for benefits.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must seek to obtain copies of 
all private medical records pertaining 
to the veteran's brain tumor in 1996, 
including hospitalization records, 
surgical records, and treatment records.

2.  The RO must seek to obtain copies of 
all treatment records prepared in 
connection with treatment by Dr. Richard 
S. Kyle pertaining to the veteran's 
brain tumor.

3.  Upon obtaining all relevant records, 
the RO must obtain a written opinion 
from a VA physician specializing in 
malignancies and cancers.  In 
particular, the reviewing physician 
should discuss the evidence in support 
of the appellant's claim (including Dr. 
Kyle's November 1997 letter and any 
subsequently developed supportive 
evidence) and must render an opinion as 
to the etiology of the brain tumor in 
question and the veteran's cause of 
death.  The reviewing physician should 
explain whether or not the veteran's 
brain tumor and ultimate cause of death 
were related to herbicide exposure 
during his service in Vietnam.  The 
reviewing physician should set forth all 
clinical data in support of his or her 
opinion and should include references to 
any medical treatises used in the 
development of that opinion.  

Upon remand, the appellant will be free to submit additional 
evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if service connection for the cause of the 
veteran's death may be granted.  If the decision remains 
adverse to the appellant, she and her representative should 
be furnished with a supplemental statement of the case.  The 
case should thereafter be returned to the Board for further 
review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



